Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2021 has been entered.

Claim Status
Applicant’s claim amendments and arguments in the response filed 12 July 2021 are acknowledged. 
Claims 15-38 are pending. 
Claims 1-14 are cancelled.
Claim 25 is amended.
Claims 15-24 are withdrawn. 
Claims 25-38 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Examination on the merits is extended to the extent of the following species:
Number of hair treatment compositions in kit: 3- (i.e. a shampoo, conditioner & an enhancing composition);
Types of Hair Treatments: A shampoo, conditioner & an enhancing composition;
At least one amino acid or amino sulfonic acid, and/or salt thereof: taurine;
At least one non-polymeric mono, di, or tricarboxylic acid, and/or salt and where included: citric acid in shampoo & conditioner;
A second non-polymeric mono, di, or tricarboxylic acid, and/or salt thereof and the hair treatment composition(s) that include it: maleic acid, included in the enhancing composition;
-and-
F. 	At least one surfactant & hair treatment composition(s) that include it: sodium laureth sulfate-in the shampoo; behentrimonium chloride in conditioner.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 July 2021, 18 August 2021, 19 October 2021 and 15 March 2022 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

New & Maintained Objections/Rejections
Claim Objections
Claims 25 and 38 are objected to because of the following informalities: Claim 25 is grammatically incorrect, using the semicolon instead of a colon after the word “comprising” in section (A), line 1. Applicant may wish to consider whether an amendment to recite “a shampoo composition comprising:” would obviate the objection. The analysis is the same for claim 38.
Claim 38, section (A), line 8 needs the conjunction, “and”, between “anionic surfactants” and “water”. The word “and” needs to be present to indicate the end of a reagent list.  
Applicant may wish to consider whether an amendment to recite “(A) a shampoo comprising: … one or more anionic surfactants; and -water;” would obviate the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. Instant claim 25 recites “the enhancing composition is not a hair color-altering composition”. The reply filed 12 July 2021 states support for the amendment is found in the original claims, Examples, pg. 2, lines 1-3 and pg. 3, lines 3-4 (reply, pg. 9).  This has been fully considered but is not found persuasive.  No description is provided within the instant specification or original claims for the newly added limitation of "the enhancing composition is not a hair color-altering composition" as the limitation “a hair color-altering composition” is not positively recited. A negative limitation that does not appear in the Specification as filed may “introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.”  HYPERLINK "http://scholar.google.com/scholar_case?case=15785973736914870022" Ex parte Grasselli, 231 USPQ 393, 394 (BPAI 1983), aff' d mem. 738 F.2d 453 (Fed. Cir. 1984). According to MPEP § 2173.05(i), negative limitations may be claimed as long as they are clear and supported by the specification. Negative limitations must have basis in the original disclosure. The mere absence of a positive recitation is not basis for a negative limitation.  In the instant case, pg. 2, lines 1-3 of the specification is drawn to chemical hair treatments known in the prior art; pg. 2, lines 1-3 of the specification is not a description of Applicant’s invention.  Page 3, lines 3-4 merely states that the inventive compositions may be in a kit which “typically include two or more separately contained hair treatment compositions”. Page 3, lines 18-25 teaches the inventive compositions may be “a shampoo, a conditioner, a hair gel, a hair spray, a hair rinse, a hair lotion, etc.”  “Hair color-altering composition[s]", hair dyes, hair lighteners, hair bleaches, or hair colorants are not positively recited anywhere in the originally filed specification, claims, or examples. Thus, the claim amendments change the scope of the disclosure; thereby, constituting new matter.  
Claims 26-38 are rejected under 35 USC 112(a) because they ultimately depend from rejected claim 25 and do not resolve the issue.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The lower limit recited for the “at least one compound chosen from amino acids, amino sulfonic acids, or salts thereof” present in the (A) shampoo in claim 38 is unclear. Claim 38 depends from claim 25 which recites the (A) shampoo comprises “at least one first carboxylic acid…present in an amount of at least 0.5 wt.%, relative to the total weight of the shampoo composition…” (emphasis added). Thereby, the lower limit for the first carboxylic acid in claim 25 is 0.5 wt.%.  However, claim 38 permits the lower limit to vary, and be lower than that recited for base claim 25, by reciting “first carboxylic acid chosen from non-polymeric tricarboxylic acids or salts thereof, present in an amount ranging from about 0.5 wt.%...” (emphasis added). The analysis is the same for the “a first carboxylic acid” in the claim 38 (B) conditioner and the (C) enhancing composition “second carboxylic acid…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-38 are rejected under 35 U.S.C. 103 as being unpatentable over Pressly (US 2015/0328102; previously cited), Orlandi (WO 2016/207,840; Filed: 06/24/2016; Applicant supplied on IDS: 08/18/2021); Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set (03/26/2016; previously cited), Mathews (US 4,793,992; previously cited) and Brautigam (US 8,642,021; previously cited).
*All references refer to the English language translation 
Claim Interpretation:  The specification does not define the term “kit”.  “Kit” is interpreted by its plain meaning of a collection of articles usually for personal use” (Merriam Webster). This interpretation has been maintained throughout prosecution.

With regard to claims 25-38, and the elected species, Pressly teaches formulations, kits, and methods for rebuilding the disulfide bonds found in keratin of hair (abstract). Pressly teaches suitable formulations for their invention include shampoos, conditioners and the like (emphasis added; [0026] [0027] & [0072]). Pressley embodies in Examples 1 & 3 the concept of a kit by teaching color and lightening formulations used together with shampoos and conditioners (Examples 1 & 3: [0162]-[0171] & [0180]-[0188]). Thereby, Pressly implicitly teaches a kit because it is a collection of articles (i.e. coloring/lightening composition, shampoo, and conditioner) separately contained for use together with the personal use of coloring or lightening hair (Examples 1 & 3: [0162]-[0171] & [0180]-[0188]). Also, Pressley explicitly teaches a kit with shampoo and conditioner (abstract; [0021]; [0148]-[0150]; claims 22 and 23). Pressly teaches the term “hair” in the context of their invention includes “hair that has been exposed to hair waving or hair straightening formulations” [0012]. Pressly teaches citric acid to be a pH adjusting excipient and preservative suitable for inclusion in the formulations of their invention ([0070], [0086] & [0087]). Pressly teaches the preservative, which may be citric acid, may be present in an amount of about 0.1% to about 5% by weight of the formulation [0087]). Pressly teaches the formulations of their invention may contain one or more conditioning agents which may be amino acids and hydrolyzed wheat or soy protein ([0088] & [0089]). Pressly teaches the one or more conditioning agents, which may be amino acids, hydrolyzed wheat protein and/or hydrolyzed soy protein, may be present in an amount of ranging from about 0.1% to about 5% by weight. Pressly teaches their invention improves hair quality, such as appearance (e.g., sheen) and feel, and decreases hair breakage when the hair is subjected to subsequent treatments, such as coloring ([0160]).
However, Pressly does not teach an enhancing composition which is not a hair color-altering composition which comprises at least 0.5 wt.% maleic acid and monoethanolamine; the shampoo comprises at least 0.5 wt.% of at least one amino acid that is taurine, at least 0.5 wt.% citric acid (i.e. the first non-polymeric, mono, di, or tricarboxylic acid), optionally one or more anionic surfactants which is sodium laureth sulfate, and water; and that the conditioner comprises at least 0.5 wt.% of at least one amino acid that is taurine, at least 0.5 wt.% of the first non-polymeric, mono, di, or tricarboxylic acid which is citric acid and/or a salt thereof and one or more cationic surfactants which is behentrimonium chloride; and water. 
In the same field of invention of invention of hair protection, nourishing and restructuring, Orlandi teaches a composition having a protective, nourishing and restructuring action for the treatment of hair (abstract).  Orlandi teaches the composition comprises an activated vinylic monomer which may be maleic acid; a component which includes straightening and permanent waving agents; and at least one cosmetically acceptable excipient (abstract). Orlandi teaches the combination of an “activated vinylic monomer, such as, for example, maleic acid, and a non-ionic nitrogen-containing (co)polymer, such as, for example, polyvinylpyrrolidone (PVP), is capable of protecting hair, rendering it more resistant and making it appear healthier looking. Moreover, the effects of such a treatment last over time” (pg. 4, ll. 15-25). Orlandi teaches inclusion of monoethanolamine as an at least one cosmetically acceptable excipient that functions as a buffering agent that is alkaline (pg. 26, ll. 1-5).  Orlandi teaches monoethanolamine may be present in an amount of at least 3% and “even more preferably comprised between 7% and 13%” (pg. 25, ll. 5-15).  Orlandi in claims 9 & 11 teaches a composition having straightening agents and/or permanent waving agents which comprise at least 0.3% and less than 5% maleic acid.  Orlandi in Example 1a teaches a composition comprising 15% maleic acid and 11% monoethanolamine and its use in permanent waving (pg. 46, 47 & 62).
In the same field of invention, Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set teaches a shampoo and conditioner which protects hair from dryness and friction, leaving it smooth and silky (pg. 1). The shampoo comprises sodium laureth sulfate (i.e. elected species of anionic surfactant), taurine (i.e. elected species of amino acid), hydrolyzed oat grass protein, citric acid, and water (pg. 1).  The conditioner comprises citric acid, steartrimonium chloride and water (pg. 1).
Mathews teaches the cosmetics industry has used products containing hydrolyzed proteins for conditioning of hair and skin (col. 1, ll. 5-10). Mathews teaches the substantivity of a given hydrolyzed protein fraction to keratinous tissue is enhanced by forming a low molecular weight "charge bridge" between the keratin proteins and the protein ingredients in a hair or skin conditioning composition (col. 3, ll. 1-15). Mathews teaches this enhanced binding is preferably mediated by taurine (col. 3, ll. 1-15). Mathews teaches a composition comprising taurine in the range of from 1 to 5% by weight and an approximately equimolar proportion of hydrolyzed proteins having an average molecular weight in the range of from 500 to 2,000 in a composition having from 80 to 90% water plus alcohol. (col. 4, ll. 55-60).  Mathews teaches it is particularly preferred to employ at least 1 % taurine in the composition for significant enhancement of protein binding to hair to improve its luster and texture (col. 3, ll. 40-50). Mathews warns it becomes prohibitively expensive to employ more than about 10% by weight zwitterion (col. 3, ll. 40-50). Mathews teaches the compositions are preferably water based, containing of from about 50 to 85% water and ethyl or isopropyl alcohol may also be included in such a composition in the range of from 5 to 30% by weight (col. 4, ll. 25-30). Mathews teaches taurine may also be useful in reforming or reducing lotions employed in permanent waving of hair (col. 5, ll. 30-40). Mathews teaches wave lotions (as well as various bleaches, tints, and the like) are alkaline and often have a pH of from 8 to 10 (col. 5, ll. 30-40). Mathews explains hair absorbs alkaline materials and may look "dried out" (col. 5, ll. 35-40). Mathews teaches the alkali causes hair to swell and the cuticle to stand erect making the hair rough and dull looking (col. 5, ll. 35-40).  Mathews teaches the introduction of taurine in a permanent wave lotion, for example, improves the appearance of the hair without changing the resilience or "crispiness" valued by hairdressers (col. 5, ll. 40-50). The hair treated with such a composition does not look as dried out as usual alkaline processed hair and it retains good resilience (col. 5, ll. 40-50). Mathews also teaches the use of zwitterions (i.e. taurine) and hydrolyzed proteins may be adapted for use in a variety of pastes, creams, gels, lotions, soaps, shampoos, conditioners, rinses and the like (col. 6, ll. 10-20). Mathews teaches a light hair texturizer comprising hydrolyzed animal protein, tween surfactant, 1.0% citric acid and 1% taurine (col. 5, ll. 5-15). Mathews teaches it is understood that this invention may be practiced otherwise than as specifically described (col. 6, ll. 10-20).
In the same field of invention, Brautigam teaches a hair conditioner which improves hair properties such as smoothness, elasticity, volume, body and shine (title and abstract). Brautigam teaches the compositions of invention are shampoos and after shampoo conditioning compositions that can as well be color enhancing compositions [0097]. Brautigam teaches adjustment of the pH of the compositions using organic acids which include citric acid, in an amount typically from 0.01-3% by weight ([0097] & [0100]). Brautigam teaches in Example 10 a rinse-off hair volume conditioner comprising citric acid, wasser (i.e. water), 0.5% steartrimonium chloride and 0.4% behentrimonium chloride (i.e. behenyl trimethylammonium chloride). Brautigam teaches cationic surfactants are useful as emulsifiers and as conditioning agents (col. 5, ll. 25-30). Brautigam teaches quaternary ammonium compounds with single alkyl chain are preferred as emulsifiers (col. 6, ll. 1-20).  Brautigam teaches the typical concentration range for cationic conditioners can be 0.01-7.5% by weight (col. 7, ll. 5-15).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to a person of ordinary skill at the time of filing to modify Pressly’s kit by: 1) adding Orlandi’s hair straightening/waving composition comprising at least 0.3% and less than 5%, maleic acid and monoethanolamine; 2) adjusting the amount of taurine, hydrolyzed protein and citric acid in the shampoo of Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set to be at least 1% to about 10% taurine, about 0.1% to about 5% hydrolyzed protein and about 0.1% to about 5% citric acid and in the conditioner adjust the amount of citric acid in the conditioner to be about 0.1% to about 5% by weight and adding 0.01-7.5% by weight behenyl trimethyl ammonium chloride, at least 1% to about 10% taurine, and about 0.1% to about 5% hydrolyzed protein as suggested by the combined teachings of Pressly, Mathews and Brautigam and substituting Pressly’s hydrating shampoo and conditioner with the shampoo and conditioner suggested by the combined teachings of Pressley, Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set, Mathews and Brautigam because Pressly teaches a variety of composition forms for repairing disulfide bonds of damaged hair, including hair damaged from being permanently straightened and waved, and “Pressly… and Brautigam” are directed to hair restructurant (i.e. enhancing composition), shampoo and conditioner compositions which protect and improve hair that are usable together. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to protect and restructure permanently waved/straightened hair through use of protective hair restructurant waving /straightening agent (i.e. enhancing composition); improve the conditioning, preservative and buffering properties of the shampoo used in Pressly’s invention through inclusion and/or adjustment of the amount of taurine, hydrolyzed protein and citric acid the in the shampoo; and improve the conditioning, preservative, and buffering properties of the conditioner by inclusion and/or adjustment of behenyl trimethylammonium chloride, taurine, hydrolyzed protein and citric acid in the conditioner.
With regard to the recited amounts taurine/amino acids, maleic acid, citric acid, the behentrimonium chloride combined teachings of Pressley, Orlandi, Shiseido Super Mild Hair Care - Shampoo & Conditioner Refill Set, Mathews and Brautigam suggest these reagents in amounts which overlap or fall within the recited range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues amended claim 25 requires the enhancing composition not be a hair color-altering composition (reply, pg. 11). Pressly’s Examples 1 & 3 are not relevant because they are color compositions which require mixing (reply, pg. 11). Applicant further argues monoethanolamine is a penetrant used by Pressly to aid in hair dyeing; it is not relevant to the claims (reply, pg. 11). 
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619  

/NICOLE P BABSON/Primary Examiner, Art Unit 1619